Exhibit 10.1

AGREEMENT TO FORFEIT

NON-QUALIFIED STOCK OPTIONS

THIS AGREEMENT, dated as of February 23, 2012 (this “Agreement”), between
                     (the “Director”) and WebMD Health Corp. (the “Company”).

WHEREAS, the Company has adopted and sponsors the WebMD Health Corp. Amended and
Restated 2005 Long-Term Incentive Plan (the “Plan”), under which the Company is
permitted to grant equity based incentive compensation to its employees and
members of its Board of Directors;

WHEREAS, pursuant to the Plan and the award agreement(s) entered into by and
between the Company and the Director under the Plan (the “Award Agreement(s)”)
on the following grant dates(s), the Company granted the Director the stated
number of non-qualified stock options, of which the stated number of options
remain outstanding and unexercised as of the date hereof (the “Outstanding
Options”):

 

Grant Date

   Aggregate Number of Stock Options Granted    Outstanding Options

1/1/11

   13,200    13,200

WHEREAS, the Outstanding Options have little or no current value based on the
exercise price for such Outstanding Options; and

WHEREAS, the Director wishes to voluntarily forfeit the Outstanding Options for
no consideration, and make them available for further awards under the Plan, and
the Company wishes to accept such forfeiture.

NOW, THEREFORE, the Director and the Company hereby agree as follows:

1. Outstanding Options. The Outstanding Options are hereby forfeited, and the
Director shall have no further rights in the Outstanding Options. The Director
and the Company both acknowledge that the Company has not paid or promised to
pay to the Director any consideration, whether now or in the future, with
respect to the forfeiture of the Outstanding Options.

2. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof, including, without limitation, the Award
Agreement(s) related thereto.

3. Amendment. Neither this Agreement nor any of the terms hereof may be amended,
supplemented, waived or modified except by an instrument in writing signed by
the party against which the enforcement of such amendment, supplement, waiver or
modification shall be sought.

 

1



--------------------------------------------------------------------------------

4. Counterparts. This Agreement may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

5. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, regardless of principles of
conflicts of laws that may require the application of the laws of another
jurisdiction.

IN WITNESS WHEREOF, the Director has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first set forth above.

 

 

[Name of Director] WEBMD HEALTH CORP. By:  

 

  Name:   Title:

 

2